Citation Nr: 1213546	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to service-connected residuals of fracture of the left lateral malleolus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Huntington, West Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for degenerative arthritis of the left knee.

REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In addition, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected. 38 C.F.R. § 3.310(b).

The Veteran has service-connected disability residual to fracture in service of his left lateral malleolus. He contends that his left ankle disability led to current disability in his left knee. The Veteran also has service-connected recurrent pilonidal cyst and fistula in ano.

The Veteran's service treatment records show that a left lower extremity injury occurred in November 1972, while the Veteran was wrestling. X-rays showed a closed fracture of the left lateral malleolus. A left leg plaster cast was applied. On follow up, x-rays showed good healing of the fracture. In a December 1972 medical history, the Veteran stated that he was in pretty good health except for pain in his ankle. The Veteran's service medical records are silent for any complaints or problems involving his left knee.

After service, on VA medical examination in May 1973, the examiner noted that the Veteran's left ankle had slight swelling around the external malleolus, and was asymptomatic. The ankle had no limitation of motion. In a June 1973 rating decision, the RO established service connection for the left lateral malleolus fracture. The RO described the fracture as asymptomatic, and assigned a 0 percent 


disability rating. On VA examination in December 1973, the Veteran reported that his left ankle hurt once in a while.

In October 1986, the Veteran received VA medical treatment for fractures of multiple left lower ribs, sustained when he fell off of a porch. In follow up treatment later in October 1986, the Veteran reported having back pain. December 1986 x-rays of his lumbosacral spine showed narrowing of the intervertebral space in the sacral spine. In a February 1987 claim, the Veteran indicated that he was experiencing back pain. VA medical records from 1987 through 2008 reflect reports of ongoing low back pain, with flare-ups of worse symptoms on a number of occasions. Records of treatment in February and March 1988 reflect that the Veteran was on medication for back and neck pain. The Veteran indicated that his left leg was becoming numb. A treating clinician observed that the Veteran was able to walk on his toes and heels without difficulty. A clinician diagnosed acute low back strain and disc disease at L5-S1. VA treatment records show a report of a flare-up of worse low back pain in late 1988, and a report of upper thoracic back pain in early 1990. 

In March 1991, the Veteran claimed service connection for a back problem as a result of his service-connected pilonidal cyst and fistula in ano. In an April 1991 rating decision, the RO denied that service connection claim.

In September 1991, the Veteran sought service connection for a back disorder as secondary to his left ankle disability. The RO denied that claim, and the Veteran appealed the RO's denial. On VA medical examination in January 1992, the Veteran reported that he had left ankle pain sometimes upon arising in the morning, and sometimes after walking for a half hour. The examiner found that the Veteran had a limp on the left, but due to radicular pain from back ache. The examiner stated that the Veteran could not walk on his heels due to pain in the left ankle in the vicinity of the fracture. The Veteran was able to walk on his toes. On VA examination in November 1992, the Veteran reported nearly constant back and left leg pain. X-rays showed advanced degenerative disc disease at L5-S1.

On VA examination in June 1995, the Veteran walked with a limp on the left. The Veteran stated that his limp was because of back pain, not ankle pain. In a June 1996 decision, the Board denied service connection for a back disorder, including 

as secondary to service-connected residuals of left lateral malleolus fracture or recurrent pilonidal cyst and fistula in ano. In a December 1996 rating decision, the RO increased the disability rating for fracture of the left lateral malleolus from 0 percent to 10 percent.

In VA treatment in 1998, it was noted that the Veteran had right knee pain and swelling. Bilateral knee x-rays showed evidence of mild degenerative joint disease in both knees.

VA treatment notes show that the Veteran was diagnosed with diabetes mellitus in 2000. Diabetes treatment continued thereafter.

In November 2000, the Veteran again sought service connection for low back disability. On VA examination in September 2001, the Veteran reported having left ankle pain several times a week. He reported gradually increasing numbness in his lower extremities. The examiner noted pain to palpation of the Veteran's left ankle. There was diminished sensation in the left and right lower extremities. In an October 2001 rating decision, the RO increased the rating for left lateral malleolus fracture from 10 percent to 20 percent. The RO again denied service connection for low back disability, including as secondary to left ankle disability.

VA treatment records from 2003 reflect that the Veteran had a period of severe right leg pain with a flare-up of worse low back pain. In 2005, the Veteran reported ongoing low back pain. He indicated that MRIs had shown herniated discs. He stated that the pain intermittently radiated into his legs. In June 2006, the Veteran had private emergency room treatment for a flare-up of low back pain with radiation into the left lower extremity.

In a June 2006 claim, the Veteran sought service connection for several disabilities, including bilateral knee disability as secondary to left ankle disability.

The Veteran had a VA bones examination in December 2006. He reported that his left ankle had become more painful. He indicated that his left ankle problem caused problems in other areas, including his left knee. The examiner reported having reviewed the Veteran's claims file. The examiner noted that the Veteran had an antalgic gait. The examiner stated that the Veteran was unable to stand for more 

than a few minutes or walk for more than a few yards. The Veteran indicated that he occasionally used a cane when walking. He reported having pain and giving way in his left knee. The range of motion of the left knee was from 0 to 140 degrees, with pain from 130 to 140 degrees. Left knee x-rays showed minimal degenerative changes. The examiner expressed the opinion that the Veteran's left knee disorder is not caused by or a result of his service-connected left ankle disability. The examiner explained:

[H]e has peripheral neuropathy of both lower extremities and pain in his left knee that is most likely related to his severe uncontrolled diabetes mellitus and/or the compression pathology in his spine causing radiculopathy, but it certainly is NOT related to his left ankle.

In his June 2008 substantive appeal, the Veteran asserted that his left leg trauma during service has caused pain in the whole leg since. He stated that subsequently he had worked in construction and had been unable to give his left leg adequate rest. He asserted that the initial injury to his left leg can be directly related to the current degenerative arthritis in his left knee, and that it is at least as likely as not that his left knee arthritis is related to his service-connected left leg fracture.

The December 2006 VA examination, however, did not address the issue of whether the degenerative arthritis of the left knee had been aggravated by the service-connected left ankle disability.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the Veteran to ascertain where he has had any additional relevant treatment for the disability in question. All outstanding records should then be obtained and added to the record. All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.


2.  The RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician. The purpose of the examination is to determine the possible relationship between the service-connected left ankle disability and the degenerative arthritis of the left knee.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) The examiner must provide detailed findings regarding physical examination of the Veteran's left knee disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide a diagnosis for each disease or injury of the left knee.

(d) The examiner should provide an opinion as to whether degenerative arthritis of the left knee was caused by or is otherwise related to the residuals of fracture of the left lateral malleolus. In addition, an opinion also should be provided as to whether there has been any aggravation (increase in severity beyond natural progression) of the degenerative arthritis of the left knee that is proximately due to or the result of the service-connected left ankle disability. Reasons and bases for all conclusions must be provided.


3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the issue at hand.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 
RANDOLPH ZIMMERMAN		C 29 008 027

2


